Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 04/28/2020. Claims 1-20 are pending in this office action.
Claim Objections
3.	Claim 2 is objected to because of the following informalities: “in the each node”. It should be “in each node”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 recites the limitation "…a query section in which the BCI transmits a query…”, where BCI is not defined. There is insufficient antecedent basis for this limitation in the claim.

5.	Claims 1, 5, 6  contains the trademark/trade name TeraStream and Hadoop respectively.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe collecting and storing data, and, accordingly, the identification/description is indefinite.
Objection to specification
The use of the term TeraStream and Hadoop respectively, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claim(s) 1, 2, 4, 5, 6, 12, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over [ComputerWorld’s Choice] DataStreams ‘TerraStream BASS’ publicly available data (2016.06.30 17:08), herein referred as [ComputerWorld’s Choice] in view of ChungHo Nais publicly available data (20171016), herein referred as ChungHo. Please refer to NPL cited.

Regarding independent claim 1, [ComputerWorld’s Choice] teaches, a system for storing and searching for big data in real time, a data collection unit collecting data through a TeraStream BASS data source API (BDI) which is a data source library (Fig. 1 shows high-speed data collection unit (BDI) TeraStream BASS data source API is the data collection unit);				
5a data storage control unit dualized as a memory cluster for real-time data collection and a Hadoop cluster which is a disk storage space (Fig. 1 shows data 			

[Figure1]
storage unit real time in-memory and a disk storage space); 
    PNG
    media_image1.png
    487
    770
    media_image1.png
    Greyscale
and managing results of the search so that the results are 10transmitted to a web or a user interface (UI) in response to a search request from a client, (Fig. 1  ▶ Ease of use and effective management. ㆍ Real-time graphical query result display and dynamic dashboard publishing).
the BDI transmits data and a slave node stores data in a memory block (Fig. 1 shows the BDI collects and transmits the data and slave nodes store data in-memory) and a query section in which the BCI transmits a query and 15receives retrieved data (Fig shows BCI/search engine transmits the query and receives retrieved data).
 [ComputerWorld’s Choice] fails to explicitly teach, a data search and storage controller integrating and managing cluster configured in the data storage control unit, managing the data collection of the data collection unit; wherein the data storage control unit performs data storage and search based on a storage section
Chungho teaches, a data search and storage controller integrating and managing cluster configured in the data storage control unit, managing the data collection of the data collection unit (Fig. 2, BASS server is the data search and storage controller which manages data collection (Real time ingestion)).

    PNG
    media_image2.png
    792
    1278
    media_image2.png
    Greyscale

[Fig. 2 System Architecture]
Chungho further teaches, wherein the data storage control unit performs data storage (Fig. 2 storage in HDFS) and search (Fig. 2 Real time search) based on a storage section in which slave nodes store data (Fig. 2 HDFS has slave nodes) (Fig. 2 BASS server which is the storage control unit performs data storage and search based on the storage section where data nodes/slave nodes store data).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of [ComputerWorld’s Choice] by providing a data search and storage controller integrating and managing cluster configured in the data storage control unit, managing the data collection of the data collection unit; wherein the data storage control unit performs data storage and search based on a storage section in which slave nodes store data as taught by Chungho et al (Fig. 2)).
 One of the ordinary skill in the art would have been motivated to make this modification, by doing so, time to retrieve data from a storage section is faster.

Regarding dependent claim 2, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches, previously allocates data to be used in each node of the memory cluster of the data storage control unit and directly stores, in the each node, data collected from the BDI (Fig. 1 shows development environment allocating data to be used in each slave node and directly stores data that is collected from BDI).
Chungho further teaches, wherein the data search and storage controller previously allocates data to be used in each node of the memory cluster of the data storage control unit and directly stores, in the each node (Fig. 2 the BASS server which has real-time data ingestion includes Name node (Name-Node is responsible for overall management of the file system including saving the data, and directing/allocating the jobs to the appropriate slave nodes/Data-Nodes that store related application data).

Regarding dependent claim 4, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches,  stores, data in all nodes, data transmitted by one BDI and stores only data of one schema in one memory block (Fig. 1, shows data is transmitted from BDI, and the data is stored in slave nodes in real time (in-memory))
Chungho further teaches, wherein the data search and storage controller distributes and stores, in all nodes (Fig. 2. BASS server is the data search and storage controller which manages data collection and distributes and store data in data nodes).

Regarding dependent claim 5, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches, when data search is requested using a BASS SQL through the TeraStream BASS client API (BCI) (Fig. 1 shows data search is requested using BASS client API/search engine),
a master performs syntax checking on the data (Fig. 1, ▶ Ease. Blazing fast query performance and efficient handling of jobs requiring specialized indexing techniques in practical work with super quick and intelligent data search. ㆍ Very similar query syntax to SQL for immediate use (i.e. performing syntax checking on the data)
transmits an SQL to all slave nodes (Fig. 1 shows SQL on Hadoop processing framework, which transmits SQL to respective slave nodes),
and performs the corresponding data search in indices of all memory blocks in which the corresponding schema has been stored based on the SQL (Fig. 1 shows  ▶ Ease. ㆍ Push & Pull method for easy and direct acquisition of data from the data sources using. Agents. ㆍ Blazing fast query performance and efficient handling of jobs requiring specialized indexing techniques in practical work with super quick and intelligent data search (i.e., the data is searched in all the nodes that have corresponding indices pointed). 
Chungho further teaches, wherein in the data search and storage controller, when data search is requested (Fig. 2. BASS server is the data search and storage controller which manages data collection).

Regarding dependent claim 6, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches, when requested data search is accompanied by HDFS cluster search, a Map/Reduce program for data search is automatically generated, search is executed based on data of all the Hadoop clusters, and results of the execution are transmitted to the BCI (Fig. 1 shows map reduce framework is utilized and the results are transmitted to BCI).
Chungho further teaches, wherein in the data search and storage controller, when requested data search is accompanied by HDFS cluster search, a Map/Reduce program for data search  (Fig. 2. BASS server is the data search and storage controller is associated with Hadoop search which includes map/reduce program for data search, and search is executed on Hadoop storage system).

Regarding dependent claim 12, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches, wherein the BDI of the data collection unit and the BCI of the client directly access all slave nodes, and store collected data or search for stored data (Fig. 1,  shows that BDI and BCI access all the slave nodes for storing and searching the data).

Regarding dependent claim 13, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches, wherein the data storage control unit stores data in an HDFS from old data in order to secure availability of a memory (▶ Hybrid big data analysis. ㆍ Older data and user data outside the set threshold are stored in HDFS by auto-balancing).

Regarding dependent claim 16, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] fails to explicitly teach, wherein the data search and storage controller prevents a data loss by separately writing an end of data finally transmitted by a consumer in a consumer thread and reading data inserted by a producer from a written location when subsequently reading data from an identical buffer unit. 
Chungho-Nais teaches, wherein the data search and storage controller prevents a data loss by separately writing an end of data finally transmitted by a consumer in a consumer thread and reading data inserted by a producer from a written location when subsequently reading data from an identical buffer unit (Fig. 3 MTQQ connection allows reading and writing of data from an identical unit by preventing data loss).

7. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over [ComputerWorld’s Choice] DataStreams ‘TerraStream BASS’ publicly available data (2016.06.30 17:08), herein referred as [ComputerWorld’s Choice] in view of ChungHo Nais publicly available data (20171016), herein referred as ChungHo. Please refer to NPL cited in further view of ALSHAMMARI; Hamoud (US 20160321310 A1).

Regarding dependent claim 3, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches, wherein the data search and storage controller … HDFS storage in the divided small memory block unit (Fig. 1 shows that HDFS storage area having multiple nodes).
[ComputerWorld’s Choice] and ChungHo teach, fails to explicitly teach, wherein the data search and storage controller divides a total memory to be used into a plurality of small memory blocks and processes a unit in which data is stored in an … storage in the divided small memory block unit.
ALSHAMMARI; Hamoud (US 20160321310 A1) teaches, wherein the data search and storage controller divides a total memory to be used into a plurality of small memory blocks and processes a unit in which data is stored in an … storage in the divided small memory block unit (Paragraph [0015] An embodiment of the present disclosure provides for a method performed by a server including circuitry, the method comprising: receiving source data that is to be uploaded to a plurality of processing nodes; partitioning by circuitry, the received source data into a plurality of data-blocks, each data block having a fixed size, and being replicated a predetermined number of times; uploading the partitioned and replicated data-blocks to the processing nodes, each replicated data block being stored in a unique processing node).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of [ComputerWorld’s Choice] by providing wherein the data search and storage controller divides a total memory to be used into a plurality of small memory blocks and processes a unit in which data is stored in an … storage in the divided small memory block unit, as taught by ALSHAMMARI et al.
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, the data can be process more efficiently and faster).

7. 	Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over [ComputerWorld’s Choice] DataStreams ‘TerraStream BASS’ publicly available data (2016.06.30 17:08), herein referred as [ComputerWorld’s Choice] in view of ChungHo Nais publicly available data (20171016), herein referred as ChungHo. Please refer to NPL cited, ALSHAMMARI; Hamoud (US 20160321310 A1) in further view of Chaudhary; Aman (US 20140304352 A1).

Regarding dependent claim 8, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] and ChungHo teach, fails to explicitly teach, wherein: the data search and storage controller comprises a master node host machine and a slave node host machine, and the master node host machine controls a slave node through an object called a slave map, and wherein: the slave map comprises a set of slave descriptor objects in a lower level, and the slave descriptor directly communicates with the slave node based on reference to a slave adapter.
ALSHAMMARI et al teaches, wherein: the data search and storage controller comprises a master node host machine and a slave node host machine and the master node host machine controls a slave node through an object called a slave map (Paragraph  [0036] According to one embodiment, in HDFS, the cluster that Hadoop is installed in is divided into two main components, which are (i) the master node (i.e., the server node) called Name-Node and (ii) the slaves called Data-Nodes), (Paragraph  [0036] In Hadoop cluster, single Name-Node is responsible for overall management of the file system including saving the data, and directing the jobs to the appropriate Data-Nodes that store related application data. [0037] the slave nodes also have two daemons, which are Data-Nodes in terms of HDFS and Task-Trackers in terms of Map-Reduce functionality).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of [ComputerWorld’s Choice] and ChungHo by providing wherein: the data search and storage controller comprises a master node host machine and a slave node host machine, and the master node host machine controls a slave node through an object called a slave map, and wherein: the slave map comprises a set of slave descriptor objects in a lower level, and the slave descriptor directly communicates with the slave node based on reference to a slave adapter, as taught by ALSHAMMARI et al (Paragraph [0036]).
  One of the ordinary skill in the art would have been motivated to make this modification, by one aspect of the present disclosure, H2Hadoop reduces CPU time, number of read operations, and another Hadoop factors, as taught by ALSHAMMARI et al (Paragraph [0013]).
[ComputerWorld’s Choice], ChungHo and ALSHAMMARI et al fails to explicitly teach, and wherein: the slave map comprises a set of slave descriptor objects in a lower level, and the slave descriptor directly communicates with the slave node based on reference to a slave adapter.
Chaudhary; Aman (US 20140304352 A1) teaches, he slave map comprises a set of slave descriptor objects in a lower level, and the slave descriptor directly communicates with the slave node based on reference to a slave adapter (Paragraph [0448] the array data structure may comprise a plurality of array entries 1523a-1523n, at least one array entry 1523a-1523n for each slave node in the cluster system and a state status 1525a-1525n corresponding to each array entry 1523a-1523c. The array entries 1523a-1523n may comprise a value received from a slave node representing the number of open connections on the respective slave node 1551 (i.e., each slave node having a map/description of open connections in a cluster. The map/description for a slave node is the lower level).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of [ComputerWorld’s Choice], ChungHo and ALSHAMMARI et al by providing wherein the master node host machine manages a periodic exchange of heart bits, a start-up/end/removal of a specific slave node, and an addition of a new slave node, as taught by Chaudhary et al (Paragraph [0011],  [0036]).
  One of the ordinary skill in the art would have been motivated to make this modification, the cluster can manage the use of the resource across the different nodes efficiently, as taught by Chaudhary et al (Paragraph [0013]).

Regarding dependent claim 9, [ComputerWorld’s Choice], ChungHo, ALSHAMMARI et al and Chaudhary et al teach, the system of claim 8. 
Chaudhary et al further teaches, wherein the master node host machine manages a periodic exchange of heart bits, a start-up/end/removal of a specific slave node, and an addition of a new slave node (Paragraph [0020] the master node may detect a new node joining the cluster. The new master node may send an AQC message to all slave nodes in the cluster to determine the number of open connections on each slave node. Each slave node may respond with an AQR message containing the number of open connections on the respective slave node and the master node may update the corresponding array entry. Also see Paragraph [0011] each slave may send the number of open established connections it has in the AQR message to the master node). 

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ComputerWorld’s Choice] DataStreams ‘TerraStream BASS’ publicly available data (2016.06.30 17:08), herein referred as [ComputerWorld’s Choice] in view of ChungHo Nais publicly available data (20171016), herein referred as ChungHo. Please refer to NPL cited, in further view of Li; Li (US 20140215178 A1).

Regarding dependent claim 10, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] and ChungHo fails to explicitly teach, wherein: the data storage control unit manages memory blocks using an object called a memory map, and the memory map manages memory blocks using a queue and stack having reference to a pre-allocated memory block as an element.
Li; Li (US 20140215178 A1) teaches, wherein: the data storage control unit manages memory blocks using an object called a memory map, and the memory map manages memory blocks using a queue and stack having reference to a pre-allocated memory block as an element (Paragraph [0090] At S640, the master node determines whether all the Map tasks have been executed. If it is determined that all the Map tasks have been executed, the method 600 proceeds to S645; otherwise the method 600 returns to S620 to wait for a free Map slot for the processing of a new Map task). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  [ComputerWorld’s Choice] and ChungHo teach, by providing wherein: the data storage control unit manages memory blocks using an object called a memory map, and the memory map manages memory blocks using a queue and stack having reference to a pre-allocated memory block as an element, and an addition of a new slave node, as taught by Chaudhary et al (Paragraph [0090]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, unnecessary spill to disk processes can be avoided as much as possible. Meanwhile, parameters can be automatically optimized to achieve the sufficient usage of core resources and memory resources of various slots, and processing efficiency can be improved as taught by Li et al (Paragraph [0103]).

Regarding dependent claim 11, [ComputerWorld’s Choice],  ChungHo and Li teach, the system of claim 10.
Li; Li (US 20140215178 A1) teaches, wherein the memory map checks a stack of memory blocks reference to all of the memory blocks has been stored in a free block stack, assigns a memory block, changes a state of the memory block to "BUSY", increases a value called a holding count by 1, changes the state of the memory block to "FULL" when the memory block is full or a session in which data is transmitted is terminated, and registers reference to the corresponding memory block in a full block queue  (Paragraph [0103] According to the above method provided in an embodiment of this invention, by allocating input data matched with the memory of a slot occupied by a task to the task according to the memory size corresponding to the slot, unnecessary spill to disk processes can be avoided as much as possible. Meanwhile, parameters can be automatically optimized to achieve the sufficient usage of core resources and memory resources of various slots, and processing efficiency can be improved. Further, by dividing the total memory by (Mc+Rc) to calculate Memory_Size and determining a split size based on Memory_Size, pipelined MapReduce operations can be supported. Furthermore, even in a heterogeneous network, by allocating input data amount as required according to resource situations of various slots, unnecessary spill to disk processes can also be avoided, and at the same time, processing efficiency can be improved and resources waste can be avoided).

10. 	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over ComputerWorld’s Choice] DataStreams ‘TerraStream BASS’ publicly available data (2016.06.30 17:08), herein referred as [ComputerWorld’s Choice] in view of ChungHo Nais publicly available data (20171016), herein referred as ChungHo and in further view of Chaudhary; Aman (US 20140304352 A1). 

Regarding dependent claim 14, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
Chungho further teaches, wherein: the data search and storage controller uses a producer-consumer model for data storage and search, the producer uses a structure in which data is buffered through an interface call, and the consumer uses a structure in which data is periodically checked in a buffer and the data is transmitted in bulk when the data is present, and transmits a large amount of data at a high speed through a periodic transmission model using the structure (Fig. 2 shows that Bass Agent with MQTT protocol is a producer-consumer model where MQTT is a bi-directional communication protocol and the producer uses a structure in which data is buffered through an interface call, and the consumer uses a structure in which data is periodically checked in a buffer and the data is transmitted in bulk when the data is present, and transmits a large amount of data at a high speed through a periodic transmission model using the structure).
[ComputerWorld’s Choice] and Chungho fails to explicitly teach, and wherein the periodic transmission model implements load balancing using a Round-Robin method.
Chaudhary; Aman (US 20140304352 A1) and wherein the periodic transmission model implements load balancing using a Round-Robin method ([0406] If the pool manager determines the shared quota pool has been exhausted, the pool manager selects a packet processing engine with available exclusive uses as a spillover engine (step 1218). In some embodiments, the pool manager may ping each packet processing engine (i.e. pinging periodically) to determine if the engine has available exclusive uses. In other embodiments, the pool manager may retrieve from a memory the number of exclusive uses each packet processing engine is using. The pool manager may select as the spillover engine the engine using the fewest number of exclusive uses. The pool manager may select engines to serve as spillover engines in a round robin method. In some embodiments, the pool manager selects the first detected engine using less than its exclusive number of uses to be the spillover engine.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of [ComputerWorld’s Choice] by providing wherein the memory map checks a stack of memory blocks reference to all of the memory blocks has been stored in a free block stack, assigns a memory block, changes a state of the memory block to "BUSY", increases a value called a holding count by 1, changes the state of the memory block to "FULL" when the memory block is full or a session in which data is transmitted is terminated, and registers reference to the corresponding memory block in a full block queue, as taught by Chaudhary et al (Paragraph [0103]).
  One of the ordinary skill in the art would have been motivated to make this modification, as  Round-robin scheduling is simple, easy to implement, and starvation-free. Round-robin scheduling can be applied to other scheduling problems, such as data packet scheduling in computer networks. The name of the algorithm comes from the round-robin principle known from other fields, where each person takes an equal share of something in turn, where all the tasks are carried out without priority and every process gets equal share of CPU).

Regarding dependent claim 15, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
 [ComputerWorld’s Choice] and ChungHo  fails to explicitly teach, wherein the data search and storage controller improves data high-speed transmission performance by establishing several connections in one slave.
Chaudhary; Aman (US 20140304352 A1) teaches, (Paragraph [0020] the slave node may determine the number of open established connections by subtracting the shared allowed limit from the total limit) and increasing a degree of transmission parallelism (Paragraph [0276] In the embodiment shown, the appliance may then adjust the predetermined threshold to comprise the sum of the predetermined connection capacity for each of the plurality of services having a status of available (step 720). For example, if a service 270 with a given connection capacity is reported as unavailable, the appliance may subtract the service's 270 connection capacity from the dynamic maximum connection threshold 1020 of the vServer providing access to that service 270. Further, if a service 270 previously reported as unavailable is then reported as available, the appliance 200 may then add back the connection capacity for that service 270 to the dynamic maximum connection threshold 1020 (Examiner interprets increasing degree of transmission as increasing the open connections in each slave node)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of [ComputerWorld’s Choice] by providing wherein the data search and storage controller improves data high-speed transmission performance by establishing several connections in one slave as taught by Chaudhary et al (Paragraph [0276]).
One of the ordinary skill in the art would have been motivated to make this modification, by doing so would data can be transmitted uniformly and parallelly for all the slave nodes by load balancing schema as taught by Chaudhary et al (Paragraph [0448]).

12. 	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  [ComputerWorld’s Choice] DataStreams ‘TerraStream BASS’ publicly available data (2016.06.30 17:08), herein referred as [ComputerWorld’s Choice] in view of ChungHo Nais publicly available data (20171016), herein referred as ChungHo in further view of Furtner; Wolfgang (US 20100131610 A1).

Regarding dependent claim 17, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] and ChungHo fails to explicitly teach, wherein the data search and storage controller searches for stored data using a linked B+ tree implemented by a leaf node as a double link for stored data search.
Furtner; Wolfgang (US 20100131610 A1) teaches, wherein the data search and storage controller searches for stored data using a linked B+ tree implemented by a leaf node as a double link for stored data search (Paragraph [0008] By way of example, FIG. 6 shows the sequence of search commands DIS0 and/or DIS1 until a master node finds the addresses "0010" and "0110" (B=binary ID). During this binary search, the master node goes through the binary tree branch by branch in order to find the corresponding ID or address of the slave node).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  [ComputerWorld’s Choice] and ChungHo by providing wherein the data search and storage controller searches for stored data using a linked B+ tree implemented by a leaf node as a double link for stored data search, as taught by Furtner et al (Paragraph [0008]).
  One of the ordinary skill in the art would have been motivated to make this modification, as Binary search/B*tree is more efficient than linear search as it saves cost and time to a great extent. 

Regarding dependent claim 18, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] and ChungHo fails to explicitly teach, wherein when insertion and search of data occurs, the data search and storage controller searches for a location into which data is to be inserted and a search location using binary search, and performs the binary search twice when searching the data.
Furtner; Wolfgang (US 20100131610 A1) teaches, wherein when insertion and search of data occurs, the data search and storage controller searches for a location into which data is to be inserted and a search location using binary search, and performs the binary search twice when searching the data (Paragraph [0008] By way of example, FIG. 6 shows the sequence of search commands DIS0 and/or DIS1 until a master node finds the addresses "0010" and "0110" (B=binary ID). During this binary search, the master node goes through the binary tree branch by branch in order to find the corresponding ID or address of the slave node. In this context, the master node proceeds in such a manner, for example, that it initially searches for the address "0000", then for the address "0001", then for the address "0010", etc. The master node proceeds position by position, probes, in a first iteration, whether a slave node has the value of "0" at the highest digit, or position, (idptr=3), only this is the case in FIG. 6, i.e. the two slave nodes respond to the first DIS0 with an interrupt, or confirmation, signal IRQ. Subsequently, the master node transmits a second DIS0, to which only the slave node having the ID "0010" responds with the interrupt signal IRQ. Since the second slave node having the address "0110" has a value of "1" at this position, it will deactivate itself and will no longer respond to any of the following search commands of the master node until it is reactivated by the master. The master node now transmits its third DIS0. Since the slave node having the address "0010" has a "1" rather than a "0" at the position UID[1], said slave node will also deactivate itself. Thus, the master node receives no interrupt signal IRQ and thus knows that there is no slave node which has the address "000x", x being a place holder for one of the two binary values "0" and "1".
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  [ComputerWorld’s Choice] and ChungHo teach, by providing wherein when insertion and search of data occurs, the data search and storage controller searches for a location into which data is to be inserted and a search location using binary search, and performs the binary search twice when searching the data as taught by Furtner et al (Paragraph [0008]).
  One of the ordinary skill in the art would have been motivated to make this modification, as Binary search/B*tree is more efficient than linear search as it saves cost and time to a great extent. 

13. 	Claims 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over [ComputerWorld’s Choice] DataStreams ‘TerraStream BASS’ publicly available data (2016.06.30 17:08), herein referred as [ComputerWorld’s Choice] in view of ChungHo Nais publicly available data (20171016), herein referred as ChungHo in further view of Bhattacharjee; Arindam (US 20190095494 A1) with a priority date of (sep 25, 2017).

Regarding dependent claim 7, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] and ChungHo fails to explicitly teach, wherein: the data search and storage controller and the client perform a server-client connection using a connector-adapter connection model, the connector is an object used by a client program when the client program accesses a server program, and comprises a protocol for a login request, command transmission and response reception, and logoff notification, and the adapter is an object used by the server program when the server program receives access from the client program, and comprises a protocol for login approval, command processing and response transmission, and logoff processing .
Bhattacharjee; Arindam (US 20190095494 A1) teaches, wherein: the data search and storage controller and the client perform a server-client connection using a connector-adapter connection model  (Paragraph [0681] The illustrated computing system 72 includes one or more processing devices 74, one or more memory devices 76, one or more communication devices 78, one or more input/output (I/O) devices 80, and one or more mass storage devices 82, all coupled to each other through an interconnect 84. The interconnect 84 may be or include one or more conductive traces, buses, point-to-point connections, controllers, adapters, and/or other conventional connection devices), the connector is an object used by a client program when the client program accesses a server program, and comprises a protocol for a login request, command transmission and response reception, and logoff notification (Paragraph [0130] In general, client devices 102 communicate with one or more host applications 114 (i.e., server program) to exchange information. The communication between a client device 102 and a host application 114 may, for example, be based on the Hypertext Transfer Protocol (HTTP) or any other network protocol (i.e., connector connects to the host server by providing login information)),
and the adapter is an object used by the server program when the server program receives access from the client program, and comprises a protocol for login approval, command processing and response transmission, and logoff processing (Paragraph [0315] Examples of data models can include electronic mail, authentication, databases, intrusion detection, malware, application state, alerts, compute inventory, network sessions, network traffic, performance, audits, updates, vulnerabilities, etc (i.e., adaptor authenticates the client provided login information)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  [ComputerWorld’s Choice] and ChungHo by providing wherein: the data search and storage controller and the client perform a server-client connection using a connector-adapter connection model, the connector is an object used by a client program when the client program accesses a server program, and comprises a protocol for a login request, command transmission and response reception, and logoff notification, and the adapter is an object used by the server program when the server program receives access from the client program, and comprises a protocol for login approval, command processing and response transmission, and logoff processing as taught by Bhattacharjee et al (Paragraph [0681]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so network performance can be monitored as taught by Bhattacharjee et al (Paragraph [0139]).
Regarding dependent claim 19, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches, wherein the data storage control unit simultaneously generates an index file … (Fig. 1 ▶ Ease. ㆍ Push & Pull method for easy and direct acquisition of data from the data sources using Agents. ㆍ Blazing fast query performance and efficient handling of jobs requiring specialized indexing (i.e., which is a B+ tree index method) techniques in practical work with super quick and intelligent data search).
[ComputerWorld’s Choice] and ChungHo fails to explicitly teach, …corresponding to a key value of data based on a file name into which a corresponding file is to be inserted when moving data in a memory to an HDFS (Fig. 1).
Bhattacharjee et al teaches, [0195] In some embodiments, the keyword index may include entries for field name-value pairs found in events, where a field name-value pair can include a pair of keywords connected by a symbol, such as an equals sign or colon. This way, events containing these field name-value pairs can be quickly located. In some embodiments, fields can automatically be generated for some or all of the field names of the field name-value pairs at the time of indexing. For example, if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2". [0203] In the illustrated embodiment of FIG. 5B, the index-specific directories 503 and 505 include inverted indexes 507A, 507B and 509A, 509B, respectively. The inverted indexes 507A . . . 507B, and 509A . . . 509B can be keyword indexes or field-value pair indexes described herein and can include less or more information that depicted in FIG. 5B. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  [ComputerWorld’s Choice] and ChungHo teach, by providing …corresponding to a key value of data based on a file name into which a corresponding file is to be inserted when moving data in a memory to an HDFS as taught by Bhattacharjee et al (Paragraph [0195], [0203]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, improves time-based searching, as well as allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval as taught by Bhattacharjee et al (Paragraph [0196]).

Regarding dependent claim 20, [ComputerWorld’s Choice] and ChungHo teach, the system of claim 1. 
[ComputerWorld’s Choice] further teaches, Map/Reduce function being used as shown in Fig. 1).
[ComputerWorld’s Choice] and ChungHo fails to explicitly teach, wherein the data search and storage controller performs HDFS search in such a manner that an index value matched with a query sentence condition requested by a user with respect to a predefined indexed column is searched for using Map/Reduce and an input formatter collects raw data and querying index results based on generated results and generates input splits necessary for the Map/Reduce.
Bhattacharjee et al teaches, wherein the data search and storage controller performs HDFS search in such a manner that an index value matched with a query sentence condition requested by a user with respect to a predefined indexed column is searched for using Map/Reduce and an input formatter collects raw data and querying index results based on generated results and generates input splits necessary for the Map/Reduce (Paragraph [0566] At the processing phase 1306, the partitions may parse the portions of buckets located during the intake phase 1304 in order to identify information relative to a search. For example, the may parse the portions of buckets (e.g., individual files or records) to identify specific lines or segments that contain values specified within the search, such as one or more error types desired to be located during the search. Where the search is conducted according to map-reduce techniques, the processing phase 1306 can correspond to implementing a map function. Where the search requires that results be time-ordered, the processing phase 1306 may further include sorting results at each partition into a time-ordering.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  [ComputerWorld’s Choice] and ChungHo by providing wherein the data search and storage controller performs HDFS search in such a manner that an index value matched with a query sentence condition requested by a user with respect to a predefined indexed column is searched for using Map/Reduce and an input formatter collects raw data and querying index results based on generated results and generates input splits necessary for the Map/Reduce as taught by Bhattacharjee et al (Paragraph [0195], [0203]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, improves time-based searching, as well as allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval as taught by Bhattacharjee et al (Paragraph [0196]).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164